Exhibit 10.2

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED LETTER AGREEMENT

October 23, 2006

II-VI Japan Incorporated

C/o II-VI Incorporated

375 Saxonburg Boulevard

Saxonburg, PA 16056

Re: 300,000,000 Japanese Yen Term Loan

Gentlemen:

Reference is made to the Second Amended and Restated Letter Agreement dated
September 25, 2002, as amended by Amendment to Second Amended and Restated
Letter Agreement dated December 10, 2004, (as so amended, the “Letter
Agreement”) between PNC Bank, National Association (the “Bank”) and II-VI Japan
Incorporated (the “Borrower”).

The Letter Agreement is hereby amended as follows:

1. The definition of “Credit Agreement” set forth is Schedule 1 to the Letter
Agreement is amended and restated as follows:

Credit Agreement shall mean the Credit Agreement dated as of October 23, 2006,
among II-VI, the Guarantors party thereto, the Banks party thereto, and PNC
Bank, National Association, as Agent, as it may be hereafter amended, restated,
modified or supplemented from time to time. In the event that the Credit
Agreement is terminated or the Bank is no longer a lender under the Credit
Agreement, the term Credit Agreement shall mean the Credit Agreement as it
exists immediately prior to (i) such termination or (ii) the date on which the
Bank is no longer a “Bank” under the Credit Agreement.

2. Except as expressly provided herein, the Letter Agreement shall remain in
full force and effect.



--------------------------------------------------------------------------------

Witness the due execution hereof:

 

PNC Bank, National Association By:  

/s/ Troy Brown

Title:   Vice President II-VI Japan Incorporated By:  

/s/ Yasuhiro Sakakibara

Title:   President

The undersigned II-VI Incorporated, the Guarantor with respect to and as defined
in the above referenced Letter Agreement, hereby affirms its obligation under
such Guarantee.

 

II-VI Incorporated By:  

/s/ Craig A. Creaturo

Title:   Chief Financial Officer and Treasurer